Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application is in condition for allowance except for the presence of claims 20-24 directed to Group II non-elected without traverse on the response filed on 25 April 2022.  
Accordingly, claims 20-24 have been cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 20-24 are cancelled.







                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a computer-implemented method for efficient machine-learned model training. The closest prior art, Kim et al. (USPAP       2022/0011,779), shows a similar system, in which, obtaining, by a computing system comprising one or more computing devices, a plurality of training samples for a machine-learned model (Please note, paragraph 0091. As indicated in training a machine learning model for image segmentation, the training samples may be pictures of regularly shaped objects in various storage sites with segments of the images manually identified. In some cases, an unsupervised learning technique may be used). However, Kim et al. fail to address: “for one or more first training iterations: training, by the computing system based at least in part on a first regularization magnitude configured to control a relative effect of one or more regularization techniques, the machine-learned model using one or more respective first training samples of the plurality of training samples; and for one or more second training iterations: training, by the computing system based at least in part on a second regularization magnitude greater than the first regularization magnitude, the machine-learned model using one or more respective second training samples of the plurality of training samples”. These distinct features have been added to both independent claims and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, August 6, 2022